      Case 3:20-cv-05451-LC-EMT Document 12 Filed 07/14/20 Page 1 of 2



                                                                          Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DOUGLAS REED,
    Plaintiff,

vs.                                          Case No.: 3:20cv5451/LAC/EMT

MIRANDA W. SANTIAGO, et al.,
     Defendants.
__________________________/



                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on June 18,

2020 (ECF No. 9). Plaintiff was provided a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

9) is adopted and incorporated by reference in this order.
       Case 3:20-cv-05451-LC-EMT Document 12 Filed 07/14/20 Page 2 of 2



                                                                          Page 2 of 2

       2.     Plaintiff’s Motion for Preliminary Injunction (ECF No. 8) is DENIED.

       DONE AND ORDERED this 14th day of July, 2020.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5451/LAC/EMT
